—Judgment, Supreme Court, Bronx County (John Stackhouse, J.), rendered December 17, 1993, convicting defendant, after a nonjury trial, of manslaughter in the first degree and criminal possession of a weapon in the second and third degrees, and sentencing him to concurrent terms of 4 to 12 years, 1 to 3 years, and 1 to 3 years, respectively, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There was ample evidence from which the court could infer defendant’s intent to cause serious physical injury, including evidence that defendant, upon acquiring a strong motive to harm the deceased, obtained a gun, drove to the deceased’s apartment, and, after the deceased finally opened his apartment door but refused to speak to defendant, shot the deceased in the chest, and fled.
We perceive no abuse of sentencing discretion. Concur — Ellerin, J. P., Wallach, Tom, Mazzarelli and Saxe, JJ.